OrpEr Reinstaring ArrornEy To THE Practice or Law
E. JAMES BURKE, Chief Justice.
[¶ 1] This matter came before the Court upon the "Report and Recommendation for Reinstatement," filed herein June 17, 2014, by the Board of Professional Responsibility for the Wyoming State Bar. On July 31, 2013, this Court suspended Respondent from the practice of law for a period of one year, with the suspension beginning on May 10, 2018. Board of Professional Responsibility, Wyoming State Bar v. Jenkins, 2013 WY 92, 307 P.3d 826 (Wyo.2013). Now, after a careful review of the Board of Professional Responsibility's Report and Recommendation for Reinstatement and the file, this Court finds that the Report and Recommendation should be approved, confirmed, and adopted by the Court; and that the Respondent, Clay B. Jenkins, should be reinstated to the practice of law. It is, therefore,
[¶ 2] ADJUDGED AND ORDERED that the Board of Professional Responsibility's Report and Recommendation for Reinstatement, which is attached hereto and incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted by this Court; and it is further
[¶ 3] ADJUDGED AND ORDERED that the Respondent, Clay B. Jenkins, be, and hereby is, reinstated to the practice of law in Wyoming, effective immediately; and it is further
[¶ 4] ORDERED that, pursuant to Rule 4(a)(iv) of the Disciplinary Code for the Wyoming State Bar, this Order Reinstating Attorney to the Practice of Law, along with the incorporated Report and Recommendation for Reinstatement, shall be published in the Wyoming Reporter and the Pacific Reporter; and it is further
[¶ 5] ORDERED that the Clerk of this Court shall docket this Order Reinstating Attorney to the Practice of Law, along with the incorporated Report and Recommendation for Reinstatement, as a matter coming regularly before this Court as a public record; and it is further
[¶ 6] ORDERED that the Clerk of this Court transmit a copy of this Order Reinstating Attorney to the Practice of Law to the members of the Board of Professional Responsibility and to the clerks of the appropriate courts of the State of Wyoming.
[¶ 7] DATED this 2nd day of July, 2014.
BY THE COURT: *
/s/ E. JAMES BURKE
Chief Justice
*511REPORT AND RECOMMENDATION FOR REINSTATEMENT
THIS MATTER came before the Board of Professional Responsibility pursuant to Respondent's Petition for Reinstatement and Bar Counsel's Stipulation to said Petition. The Board, having reviewed the Petition, Bar Counsel's Stipulation thereto and the doeu-ments submitted therewith, FINDS and RECOMMENDS as follows:
1. On July 31, 2013, the Court entered its Order suspending Respondent from the practice of law for a period of one year commene-ing May 10, 2018.
2. On May 12, 2014, Petitioner filed a Petition for Reinstatement pursuant to Seetion 24 of the Disciplinary Code for the Wyoming State Bar. The Petition contained evidence in the form of Respondent's sworn testimony and supporting exhibits that Respondent had complied with the conditions of Section 24(g) of the Disciplinary Code.
3. Concurrent with filing of the Petition, Respondent's counsel sent a letter to Bar Counsel which provided, among other things, a copy of a May 2013 Substance Abuse Evaluation of Respondent and Respondent's August 3, 2018 discharge summary from Hazelden Addiction Treatment Center. Respondent's counsel also provided Bar Counsel with written authorization for Bar Counsel to obtain Respondent's records from the Wyoming Department of Corree-tions.
4. Using the written authorization provided by Respondent, Bar Counsel obtained a May 30, 2014, letter from Respondent's probation officer which indicates that Respondent has fully complied with the conditions of his probation.
5. Based upon the foregoing, Bar Counsel filed a stipulation that Respondent is fit for reinstatement pursuant to Section 24 of the Disciplinary Code.
6. Respondent has established that he has complied with all conditions of Section 24 and should be reinstated.
WHEREFORE, the Board recommends that the Court issue its order reinstating Respondent to the practice of law.
Jennifer E. Scoggin,
Chair, Board of Professional Responsibility.
CERTIFICATE OF SERVICE
I do hereby certify that a true and correct copy of the foregoing was mailed by United States Mail, postage prepaid, on this 17th day of June, 2014, to the following:
Clay B. Jenkins
Jenkins Law Office
Old Post Office Building
45 East Loucks Street, Suite 208
Sheridan, WY 82801
Jeremy D. Michaels
Michaels & Michaels, PC
First Interstate Bank Building
222 South Gillette Avenue, Suite 701 Gillette, WY 82716
and by hand delivery to:
Mark W. Gifford
Bar Counsel
4124 Laramie St. Cheyenne, WY 82001

 Justice Davis took no part in the consideration of this matter.